Citation Nr: 1738462	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-21 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2014, the Board remanded this matter in order to afford the Veteran with a hearing before a Veterans Law Judge (VLJ).  In May 2015, the Veteran presented sworn testimony during a personal hearing in Boston, Massachusetts, which was chaired by a VLJ.  A transcript of that hearing is of record.  In a July 2017 letter, the Veteran was notified that the VLJ who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2014), he was offered an opportunity to testify at a hearing before a VLJ who could participate in making a final determination on his claims.  The Veteran did not respond.  Consistent with the terms of the letter, the Board will proceed with consideration of the appeal.

In a March 2016 Board decision, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a March 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.
REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal. The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

The Board initially notes that an AOJ inquiry, conducted in July 2007, indicated that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 2003.  As these records are potentially pertinent to the pending claims, the AOJ should obtain the Veteran's SSA records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).

The Veteran contends that he incurred diabetes mellitus, type II, with erectile dysfunction due to exposure to an herbicide agent during his service in the Republic of Korea.  See, e.g., the May 2015 Board hearing transcript, pgs. 8-9.  Specifically, he testified that, although he was not stationed in the Korean demilitarized zone (DMZ), he traveled there three times per week to deliver supplies while serving in his military occupational specialty (MOS) of supply specialist.  Id.  The Veteran's service personnel records indicated that, during that time, he was assigned to Co B USA Ascom Depot (5757) APO 96220.

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicide agents, including Agent Orange, to certain veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the DMZ.  38 C.F.R. § 3.307(a)(6)(iv).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  The table shows the Veteran's unit was not one of the units operating in or near the Korean DMZ during the qualifying time period.  M21-1MR, IV.ii.2.C.10.p.  Thus, the presumptive provisions regarding exposure to herbicide agents in the Republic of Korea do not apply in this case.

However, when a veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, and if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicide agents, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to such herbicide agents.  M21-1 MR, Part IV, Subpart ii, 2.B.6.d., 2.C.10.o., & 2.C.10.p.

In this case, the Veteran asserts that he was exposed to herbicides in Korea because he delivered products in trucks three times per week to the DMZ, in areas that were routinely sprayed with Agent Orange.  See the May 2015 Board hearing transcript, pgs. 8-9.  Given the assertions raised by the Veteran, and in light of his MOS, the matter must be remanded in order for additional inquiry into potential herbicide agent exposure.  See 76 Fed. Reg. 4245, 4246 (stipulating that VA will consider evidence that herbicide agents were used in or near the DMZ earlier than April 1, 1968, when adjudicating individual cases).

With respect to the issue of entitlement to service connection for hypothyroidism, the Veteran has asserted that he developed this disability as a result of his diet while on active duty.  See the May 2015 Board hearing transcript, pg. 14.  He testified that he was treated for hypothyroidism at the VAMC in Newington, Connecticut, several years after his military discharge.  Id. at pg. 6.  To this end, a VA treatment record dated in August 1992 indicated that the Veteran had a continuing diagnosis of hypothyroidism, had been treated in the 1970's, and "was hospitalized for the same at Newington VA."  Significantly, a search of the Newington VAMC records yielded a negative response.  See, e.g., the letter to the Veteran dated February 2017.  Nevertheless, in consideration of the Veteran's contentions and affording him all benefit of the doubt, the Board finds that this matter should be remanded in order to obtain a VA medical opinion concerning the etiology of the diagnosed disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the claim of entitlement to service connection for a bilateral foot disability, the Veteran has contended that he developed foot pain and resulting disabilities due to incorrectly sized boots he was issued during his military service.  See the May 2015 Board hearing transcript, pgs. 3-4.  Although a foot disability was not diagnosed in the Veteran's service treatment records, he is nevertheless competent to assert that he has experienced symptoms such as foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  With regard to current diagnosis, VA podiatry records note a continuing diagnosis of bilateral pes planus and painful onychocryptic toenails.  See, e.g., the VA treatment records dated August 2015 and November 2015.  The Veteran has not been afforded VA medical opinion with respect to the claim of entitlement to service connection for a bilateral foot disability.  As such, this matter must be remanded in order to afford him with an etiology opinion with respect to the claimed disability.  See Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. With any necessary assistance from the Veteran, contact the JSRRC, or other appropriate entity, to determine whether the Veteran was exposed to herbicide agents while serving with the Co B USA Ascom Depot (5757) APO 96220 in Korea from March 1969 to January 1970.

3. Arrange for an examiner, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hypothyroidism had its onset in service or is otherwise etiologically-related to service, to include the Veteran's contentions concerning his diet during his military service, as referenced above.

The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

A complete rationale should accompany each opinion provided.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

4. Arrange for an examiner, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral foot disability had its onset in service or is otherwise etiologically-related to service, to include the Veteran's contentions of being issued boots that were too small, as referenced above.

The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

A complete rationale should accompany each opinion provided.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

5. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

